L] CORRECTED (if checked)

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

PAYER'S name, street address, city or town, staté or province, couniry, Zip 4 Rents 2 Royalties OMB No. 1545-0115
or foreign postal code, and telephone no. $ $
AL-~ANAB I RACING LIMITED 3 Other income 4 Federal income tax withheld 20 1 7
$ $ Miscellaneous
27 PILL HILL LANE ; Fishing boat praceeds $ Medical & health care payments Income
DUXBURY MA 02332 7 Nonemployee compensation 8 Suibsti ute payments in lieu Form 1099-MISC
(781) 934-5534 $ 2450.00 $ Copy B
PAYER'S federal identification number RECIPIENT'S identification number 9 Payer made direct sales of - For Recipient
XX-XXXXXXX XXX-XX-4297 $5,000 or more of consumer . |18 Crop insurance proceeds oo
products to a buyer r] ____ This is important tax
RECIPIENT'S name and address recipient) for re: > $ information and is being
i Poe furnished to the internal
TERRY HOPE Revenue Service. If you are
required to file a return, a
negligence penalty or other
1 Q 6 RSHALL CI RCLE 13 Excess golden parachute 14 Gross proceeds paid to sanction may be imposed
on you if this income is
OAK RIDGE TN 37830 $ $ taxable and the IRS
15a Section 409A deferrals 15b Section 409A income determines that it has not
been reported.
16 State tax withheld 17 State/Payer's state no. 18 State income
Account number (see instructions) requranere $ _ I$
1 [] ls s
Form 1099-MISC (keep for your records) www. irs.gov/form1099misc Department of the Treasury - Internal Revenue Service

DXA

 

 

 

®,

 
 

InspectorTools INVOICE

4848 Colt Street Suite 11

ATE INVOICE &5
Ventura CA 93003 D
Tel: (805) 644-4316 Fax: (805) 644-5362 10/20/2008 124281
Order online at www.InspectorTools.com
BILL TO SHIP TO
7819345534 - Aurum Telemedia Co. 8654834613 - Atomic Performance
Donald Greenbaum Terry Hope
27 Pill Hill Lane 375 Warehouse Road
Duxbury MA 02332 Oak Ridge TN 37830
PO or NAME &6 TERMS ENTERED BY SHIP DATE SHIP METHOD
w13286 Mastercard Y_BH 10/20/2008 UPS BLUE
QUANTITY ITEM NUMBER ITEM DESCRIPTION EACH AMOUNT
1 FLIRI5 Extech i5 Infrared Camera by FLIR 2,995.00 2,995.00
SERIAL NO.
1 SHIPPING Shipping and Insurance **UPS 2 Day Air** 38.32 38.32
Subtotal $3,033.32
Sales Tax (0.0%) $0.00

Liability is limited to replacement, repair or credit at seller's option. Total $3,033.32

 

 
 

 

 
 
     

: Feds. sr . International Air Wa ybill

Express, For shipments originating i in Europe; the Middle ay Africa, and the Indian Subcontinent.

"2/14 fii sect, eg sie s “30

 

 

 

 

 

 

“gt Moc At. F ‘pws $974 44582102:
AL ANABI RACING
: Company . _.
dios INDUSTRIAL AREA, sk 37
POR # 2916
Address :
| wy DOHA - gama 5 State
oo OR
- Country Postal Code Fedfx Acct No.

 

| Sender's VAT/TURN Number
REQUIRED for IntraEuropean shipments,

fr To: :
guard. Moan, Phone GbE- 423- Ye 19

Recipient's - L
An bi Super Chae Cr INC

“ Credit Card No.

 

  

   

"Credit Card Exp. Date

y be: Sie ‘Customs. charges,

‘hot estimate prior.te clearance.

 

 

Address -

Name”
37S Ware howe Ri.

Company f A
_ Dept Floor

 

¥

- Address . :
City - Ow kK R d 4 @ . Promnce
‘Country UV Ss A |

_ Recipient's Tax 1D Number for Customs Purposes
2.9., BST/RFC/VATANEIN/ABN, or as locally required.

| #3° Shipment information

7
PostalCode 3 7839

 

For EU Only. Tick here if goods are notin free circulation and provide Cl.

"Total Packages  / Total OTS lbs. kg om
Sinisa Wo Weight 9520 og x [] DIM

 

 

 

 

 

Commodity Description

Country of Manufacture
DETAIL REQUIRED’

” Harmonised Code Value for Customs

REQUIRED

 

 

rae wed / > 3 $30

Destination Station ID’ -,

aoree

 

 

 

URSA Rout!

-Handii

TO@d hHOTh IWT2e

|

Jaddiys 404 saquiny Buyyoeay x3zped

19927 Sd

     

OrO “ON Gf W405

 

“stare

Total Volume {cm}

 

 

 

 

 

4 “a 3 4[—] Word 5 ‘ Forms
Received At (bormarer °C A on-call aid Oe Drop Box - Wend [ ]senion | Frm a: a [Jeo
oD Credit
Petes wore ‘hry. ‘Other, OPA Card Auth. t
: ! FedEx ‘Avdit Del. Coatier
{Spocity Currency) Emp.# Emp.¥, Date Time Emp. # Dew. Time.

 

 

  

|

 

Non-Negotiable international Air Waybill » ©1994-2008 FadEx

 

ett
 

1088 W Thorndale Ave.
Bensenville, 1L 60106
Phone: (630) 766-2960
Fax: (630) 766-6326
www. aeronet.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALANABI RACING Delivery Order
To:

TERRY HOPE DATE OUR REF NO.

400826 02/21/2013 314016120
PUR IS7-18 . PREPARED BY
Serial 13PRO1 Mircea Calin
IMPORTING CARRIER : LOCATION FROM PORT OF / ORIGIN PORT

Qatar Airways Cargo 1225 Doha

B/L OR AWB NO. / ARRIVAL BATE + FREE THME EXP. HAW NO. ENTRY RO, -

457-18400826 02/20/2013 02/25/2013
SHIPPER CUSTOMER REFERENCE NO. -
Sheikh Khalid Hamad
FOR DELIVERY TO: PICKUP LOCATION:
.{Aurum Telemedia Co. Swissport
27 Pil HillLane 11405 W Irving Park
Duxbury, MA 02332 Chicago, IL 60666
(781) 934-5534 (773) 462-9424
Attn: Don Greenbaum Attn: Imports
CONTAINER INFORMATION VESSEL NAME
NO. OF PKGS. DESCRIPTION OF ARTICLES, SPECIAL MARKS EXCEPTIONS WEIGHT
{1 jDrag Racing Car SR# 13PR01 . 2201
Resembles Camaro Car Returned American Goods
SPECIAL REMARKS
can pickup on weekends hrs 0830-1730
ORIGINAL DELIVERY ORDER PREPAID/COLLECT | RECEIVED IN GOOD ORDER
' INLAND FREIGHT => BY:

 

 

 

 

Untess a special declaration of value has baen made and additional charge{s) have been paid to the carrier or warehouse in connection with this shipment, the fabilty of ihe camier or watehouse for joss, delay,
of any offer cause whatsoaver, shall be Emited to the emout provided by the carer or warehouse tariff, or liability of US $.50 per pound, maximum $50.00 per Jol. Unless a separate cerlificate has been Issued
and the applicable premium paid, goods are NOT INSURED, Additional sestriclions are provided in the Terms and Conditions of Service of the carrier, warehouse, and of Novo Express International which are
incorporated herela by seference. [tls apreed that freight Collect shipments are delivered to the consingee without recourse to the consignor for freight charges.

P.O.D, REQUIRED: PLEASE FAX IT IMMEDIATELY UPON DELIVERY
ALL accessorials must be approved in advance.

 

 
